SOPER, Circuit Judge
(dissenting).
The power of the District Court to entertain these suits is clearly demonstrated in the concluding portion of the court’s opinion, and with this conclusion I concur. However, the ultimate conclusion of the court, reversing the judgment of the District Court, involves an endorsement and approval of the conduct of Freeman, the all-powerful president of the IBEW, in trying and punishing Local '28 and its members, and with this conclusion I am obliged to dissent, since the behavior of the IP was plainly at variance with established principles of due process and fair play. The opinion embraces the theory that “basic union policy and structure” require that the dominant power be lodged in the parent body and pursues this theme so steadily in the course of an elaborate discussion that in the end little head is given to the arbitrary manner in which the IP exercised his power.
A brief résumé of the conduct of the IP, based upon undisputed evidence, demonstrates to my mind that the District Court was correct in finding that the local union and its members were denied their fundamental rights. The IP was a stern and resolute individual, determined to have his own way not only when he was executing the powers conferred upon him by the constitution of the IBEW but also in those areas in which the local union members were entitled to some freedom of choice. His attitude toward anything that tended to diminish his power is shown by a public statement in a speech in 1961 at the convention of an association of electrical contractors known as ÑECA. He said that he “hated” the Landrum-Griffin Act. The fact that Congress itself deemed it necessary to formulate a bill of rights for the protection of the individual workers found no favor in his eyes. Accordingly, it is not surprising to learn that the Local had much provocation from the IP himself when it ventured to strike without his consent. The current labor dispute involved two major items — a demand of the woi’kers for an increase in wages of 35 cents an hour in place of an increase of 2 cents an hour offered by ÑECA, and a determined *927stand by the Local in opposition to the insertion of a “council clause” which would strip the Local of its power to terminate a contract at the end of the year and lodged the power of decision in the CXR.1 *In this dispute the IP promised the Local his support, but in fact he worked in harmony with NECA. He tried hard to persuade the Local to adopt the obnoxious clause and also to accept a raise of 10 cents an hour recommended by the IEC although he was aware that the Local had obtained contracts with a number of independent contractors entitling the workers to an increase in wages of 35 cents per hour. In order to break the strike the IP brought in workers from outside the State, and persuaded union men in other trades not to respect the Local’s picket line. The IP was angry with the union because it would not do his bidding and it is obvious that instead of supporting the Local in the dispute he used his weight in support of the employing contractors.
It was in this attitude and under these circumstances that the IP came to judgment. He had the right under the IBEW constitution to institute charges against the Local for striking without his consent and also the right to sit in judgment in the case. He exercised both rights. He appointed a referee to hear the charges preliminarily but reserved to himself the final decision. He had to decide whether he should condemn the Local for striking without his consent and without his orders and what punishment, if any, he should inflict. He was not obliged to hear the case himself since, under the constitution of the International, it could have been referred to the IEC, a body of international officers appointed to govern the union between meetings of the international convention.2 He knew that he had opposed the working employees and favored NECA in the negotiations that preceded the strike and that his own conduct was one of the matters that should be taken into consideration in deciding the case. Indeed, he was aware that he ought not to sit in the case, for he refused to submit to examination as a witness, saying that he could not be a witness because he had to make the ultimate decision in the case. Nevertheless, he did sit; and again he gave evidence that he was not bound by any rules of fair play, for during the trial he did not hesitate to confer with the prosecuting attorney out of the presence of the attorney for the local union.
In view of this narrative, it is futile to suggest, as does the opinion of the court, that “the real basis for the argument that the IP was biased is that he was, in a sense, both prosecutor and judge.” The trier of the cause in an internal union dispute or in an administrative proceeding does not cease to be a judge because he is empowered also to act as proescutor. He may not ignore the established principles of due process in order to obtain his own ends.
It is plain that the IP was not qualified to pass judgment in the case and, particularly, to determine the kind of punishment to be inflicted for violation of the union rules. This is shown not only by what is set forth above but also by the extremely severe punishment which he inflicted upon the local union and its members by revoking the Local’s charter, as is shown in the opinion of the District Court. This was the only case in which the IP had refused his consent to a strike by a Local union when it desired to strike in order to maintain its position in a legitimate labor dispute. Not only did the IP withhold his consent to the strike in the instant case, but, when the strike took place against his will, he *928imposed the severest discipline within his power. Under all these circumstances it is improper to approve the actions of the IP especially in these days when the rights and constitutional safeguards •of a person accused of crime and of a person convicted of crime are so meticulously observed. One would suppose that the same protection should be afforded a lawabiding working man even if, in the •exercise of his rights of collective bargaining, he exceeds the bounds of propriety. For these reasons and those expressed in the opinion of Judge Thom.sen I dissent. See Calabrese v. United Association of Journeymen and Apprentices of Plumbing and Pipe Fitting Industry of the United States and Canada, •et al., 211 F.Supp. 609 (D.N.J. December :21, 1962).

. The District Court held in an earlier suit brought by the Local against the Maryland Chapter of NECA, 194 F.Supp. 494, that the Local had the right to terminate the contract at the end of the year; no appeal was taken from the decision.


. The appeal was taken in this case to the IEO but, as the District Judge pointed out in bis opinion, the IEO did not try the case de novo but upon the record made up by the IP.